Accidental injuries which arise out of and in the course of work outside of the territorial limits of the State of New York are not covered by the Workmen's Compensation Law, unless the work outside of the State is an incident of employment within the State. (Matter of Cameron v. Ellis Construction Co., 252 N.Y. 394. ) The work outside of the State may be incidental to abusiness conducted by the employer within the State. That is true of almost all work done for an employer whose principal place of business is within this State. That is not the test, even where the contract of *Page 132 
employment is made here. The test is whether the work outside of the State is an incident of the employment of the workman and not merely an incident of the business of the employer.
Here the employer is a New York corporation engaged in business within the State. In the course of and as an incident of its business it constructs aerovanes at various points. Its foreman is employed generally to work wherever the employer is constructing an aerovane and where the foreman may be sent. Work done by him at any point within or without the State is an incident of his general employment. Not so, where a workman is employed to do a specific piece of work in a specific locality. The evidence is sufficient to show that the claimant who was injured in Pennsylvania was employed on work near Albany by the same employer and under the same foreman for two weeks before he went to Pennsylvania. Perhaps he had been employed from time to time in similar work elsewhere in the same general neighborhood. At the time of his Albany employment he was the driver of a team of horses owned by one Dollard. The employer hired the team from Dollard for the work it was doing near Albany. It employed the driver so long as it used the team. The worker's employment ceased each time when the particular work for which he was employed stopped. If the employer chose to use the claimant elsewhere, it might again hire him, but work done upon each piece of construction work was under an employment confined to that work. When the Albany work was finished, the foreman asked the claimant whether he wished to work on another job in Scranton. Refusal of the offer would not have resulted in a discharge of the claimant from existing employment, for that would in any event come to an end before the new work began. Acceptance of the offer resulted in a new employment for work confined to Pennsylvania. Work done outside of the State can never be an incident of an employment within *Page 133 
the State, unless the employment within the State has larger scope than particular work outside of the State. Absence outside of the State, though temporary or transitory, must be in the course of general employment here. Here, the undisputed testimony shows that the claimant's presence in Pennsylvania was not in the course of a general employment here, but was in the course of an employment which, though initiated here, involved no work or duty by the workman which could begin before the work in Pennsylvania was started, or which could continue after that work was finished or which could require the claimant's presence at any point except where that work was conducted. Thus the claimant's work was not an incident of any employment other than an employment to work at Scranton, Penn., and no case cited in the prevailing opinion applies.
The order of the Appellate Division should be affirmed, with costs.
POUND, Ch. J., O'BRIEN and HUBBS, JJ., concur with CRANE, J.; LEHMAN, J., dissents in opinion; KELLOGG, J., not sitting.
Ordered accordingly.